            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 SEAN PEAY,                                          )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 TRINE ACQUISITION CORP., LEO                        )
 HINDERY, JR., M. IAN G. GILCHRIST,                  )
 JOSEPHINE LINDEN, MARC                              )
 NATHANSON, KENT R. SANDER, TOM                      )
 WASSERMAN, ABBAS F. ZUAITER,                        )
 SPARROW MERGER SUB, INC., and                       )
 DESKTOP METAL, INC.,                                )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      On August 26, 2020, Trine Acquisition Corp.’s (“Trine” or the “Company”) Board

of Directors (the “Board” or “Individual Defendants”) caused Trine to enter into an agreement and

plan of merger (the “Merger Agreement”) with Sparrow Merger Sub, Inc. (“Merger Sub”) and

Desktop Metal, Inc. (“Desktop Metal”).

       2.      Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Desktop Metal, with Desktop Metal surviving as a wholly-owned

subsidiary of Trine; and (ii) Trine will issue shares of Trine Class A common stock to stockholders

of Desktop Metal (the “Proposed Transaction”).
            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 2 of 15




       3.      On November 10, 2020, defendants filed a proxy statement/prospectus (the

“Prospectus”) with the United States Securities and Exchange Commission (“SEC”), which

recommends that Trine’s shareholders vote in favor of the Proposed Transaction at a special

meeting of stockholders scheduled for December 8, 2020.

       4.      The Prospectus omits material information with respect to the Proposed

Transaction, which renders the Prospectus false and misleading. Accordingly, plaintiff alleges

herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “1934 Act”) in connection with the Prospectus.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Trine common stock.

       9.      Defendant Trine is a Delaware corporation and maintains its principal executive

offices at 405 Lexington Avenue, 48th Floor, New York, New York 10174. Trine’s common stock




                                                  2
          Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 3 of 15




is traded on the New York Stock Exchange under the ticker symbol “TRNE.”

       10.     Defendant Leo Hindery, Jr. is Chief Executive Officer and Chairman of the Board

of the Company.

       11.     Defendant M. Ian G. Gilchrist is President and a director of the Company.

       12.     Defendant Josephine Linden is a director of the Company.

       13.     Defendant Marc Nathanson is a director of the Company.

       14.     Defendant Kent R. Sander is a director of the Company.

       15.     Defendant Tom Wasserman is a director of the Company.

       16.     Defendant Abbas F. Zuaiter is a director of the Company.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Trine, and a party to the Merger Agreement.

       19.     Defendant Desktop Metal is a Delaware corporation and party to the Merger

Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Proposed Transaction

       20.     On August 26, 2020, Trine’s Board caused the Company to enter into the Merger

Agreement with Merger Sub and Desktop Metal.

       21.     Pursuant to the terms of the Merger Agreement, among other things: (i) Merger Sub

will merge with and into Desktop Metal, with Desktop Metal surviving as a wholly-owned

subsidiary of Trine; and (ii) Trine will issue shares of Trine Class A common stock to stockholders

of Desktop Metal.




                                                3
   Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 4 of 15




22.    According to the press release announcing the Proposed Transaction:

Desktop Metal, Inc. (“Desktop Metal” or the “Company”) a leader in mass
production and turnkey additive manufacturing solutions, announced today it will
become a publicly listed company in order to accelerate its growth trajectory within
the rapidly growing additive manufacturing market and capitalize on the strong
secular tailwinds supporting the reshoring of manufacturing and supply chain
flexibility. The Company has signed a definitive business combination agreement
with Trine Acquisition Corp. (NYSE: TRNE), a special purpose acquisition
company led by Leo Hindery, Jr. and HPS Investment Partners, a global credit
investment firm with over $60 billion in assets under management. Upon closing
of the transaction, the combined operating company will be named Desktop Metal,
Inc. and will continue to be listed on the New York Stock Exchange and trade under
the ticker symbol “DM.”. . .

Transaction Overview

Pursuant to the transaction, TRNE, which currently holds $300 million in cash in
trust, will combine with Desktop Metal at an estimated $2.5 billion pro forma equity
value. Assuming no redemptions by TRNE’s existing public stockholders, Desktop
Metal’s existing shareholders will hold approximately 74 percent of the issued and
outstanding shares of common stock immediately following the closing of the
business combination.

Cash proceeds in connection with the transaction will be funded through a
combination of TRNE’s cash in trust and a $275 million fully committed common
stock PIPE at $10.00 per share, including investments from funds and affiliates of
Miller Value Partners, XN, Baron Capital Group, Chamath Palihapitiya, JB
Straubel, and HPS Investment Partners.

The boards of directors of both Desktop Metal and TRNE have unanimously
approved the proposed transaction. Completion of the proposed transaction is
subject to approval of Trine and Desktop Metal stockholders and other closing
conditions, including a registration statement being declared effective by the
Securities and Exchange Commission, and is expected to be completed in the fourth
quarter of 2020. . . .

Advisors

Credit Suisse is serving as the exclusive capital markets advisor to Desktop Metal
and as sole private placement agent to TRNE. BTIG, LLC is serving as financial
and capital markets advisor to TRNE. Latham & Watkins LLP is serving as legal
advisor to Desktop Metal, and Paul, Weiss, Rifkind, Wharton & Garrison LLP is
serving as legal advisor to TRNE. ICR is serving as investor relations and
communications advisor to Desktop Metal.




                                         4
            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 5 of 15




The Prospectus Omits Material Information, Rendering It False and Misleading

       23.     On October 15, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the SEC in connection with the Proposed Transaction.

       24.     On October 26, 2020, plaintiff sent a letter to counsel for defendants (the “Letter”),

asserting that the Registration Statement omitted material information with respect to the Proposed

Transaction, which rendered the Registration Statement false and misleading.

       25.     Among other things, plaintiff alleged that the Registration Statement failed to

disclose:

       5. The terms of the non-disclosure agreements executed by the Company during
       the process leading up to the execution of the Merger Agreement, including whether
       the agreements contained standstill and/or “don’t ask, don’t waive” provisions.

       6. The terms and values of the proposals and letters of intent submitted during the
       process leading up to the execution of the Merger Agreement.

       7. With respect to the “benchmarking analysis of Desktop Metal to existing
       publicly traded companies in analogous markets”: (i) who performed the analysis;
       (ii) the companies observed in the analysis; (iii) the individual multiples and metrics
       for the companies; and (iv) the results of the analysis.

       8. With respect to the “discounted future enterprise valuation analysis”: (i) who
       performed the analysis; (ii) the companies observed in the analysis; (iii) the
       individual multiples and metrics for the companies; (iv) the internal and unaudited
       prospective financial information used in the analysis; and (v) the results of the
       analysis.

       26.     On November 2, 2020, defendants filed an amended Registration Statement with

the SEC (the “Amended Registration Statement”).

       27.     The Amended Registration Statement added that “[t]wo of the non-disclosure

agreements entered into with potential acquisition targets contained standstill provisions which

restrict Trine from acquiring debt and equity securities of the potential acquisition targets for a

specified period of time.” Amended Registration Statement at 180; Letter at ¶ 5.




                                                 5
          Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 6 of 15




       28.    Further, the Amended Registration Statement disclosed the following (with the new

information underlined):

       On July 30, 2020, Mr. Henry and a representative of Credit Suisse held telephonic
       conferences to discuss the terms of a potential business combination transaction
       between Trine and Desktop Metal. Following this telephonic conference,
       Mr. Henry and other members of Trine’s management team began to draft a letter
       of intent (the “Letter Agreement”) to submit to Desktop Metal. . . .

       Between August 3, 2020 and August 5, 2020, representatives of Trine and Desktop
       Metal discussed and negotiated the terms of the Letter Agreement. In particular, the
       representatives of Trine and Desktop Metal discussed and negotiated, among other
       things, the equity valuation of Desktop Metal, the appointment of one or more Trine
       representatives to the board of directors of the post-closing company, an exclusivity
       period to be binding on either Desktop Metal, Trine or both, and the range of
       timeline for the minimum to maximum size of proposed transaction. As part of
       these discussions and negotiations, the parties also discussed raising funds to be
       raised in the through a private placement of Trine common stock (the “PIPE
       Transaction”) to be arranged, negotiated and documented alongside the negotiation
       and documentation of the potential business combination transaction between Trine
       and Desktop Metal, an exclusivity period to be binding on either Desktop Metal,
       Trine or both, and the timeline for the proposed transaction (the “PIPE
       Transaction”) in order to expand Trine’s sources of capital available to consummate
       the business combination transaction. In discussing and considering the PIPE
       Transaction, the parties agreed to a minimum and maximum size of the PIPE
       Transaction ranging from $150 million to $300 million (the “PIPE Transaction
       Range”). In considering and agreeing to raise funds through the PIPE Transaction
       and in the PIPE Transaction Range, the parties considered, among other things, the
       potential for redemptions from Trine’s trust account in connection with the business
       combination transaction and the benefits of using funds raised in the PIPE
       Transaction as equity financing to consummate the business combination
       transaction. In agreeing to the PIPE Transaction Range, the parties also considered
       the amount of capital to be utilized by the post-closing company consistent with
       Desktop Metal’s business plan, including the post-closing company’s product
       development plans and potential future M&A activity.

Amended Registration Statement at 182; Letter at ¶ 6.

       29.    Moreover, the Amended Registration Statement added the following:

       Comparable Company Considerations
       In considering the valuation of Desktop Metal, the Trine Board reviewed (i) a
       benchmarking analysis based on historical and consensus prospective financial
       results of Desktop Metal versus existing publicly traded companies in the Advanced
       Manufacturing, Technology-Enabled Industrial, and Legacy Additive


                                                6
   Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 7 of 15




Manufacturing sectors (each further described below and together, the “Publicly
Traded Benchmark Companies”) and (ii) a valuation analysis based on a discounted
future enterprise value methodology. The discounted future enterprise value
methodology was considered appropriate and required since Desktop Metal’s plans
to launch its new products and Production system are forecasted to experience a
phased path to commercialization and customer adoption. The discounted future
enterprise value analysis requires applying the current market multiple of the peer
group to a future revenue projection to estimate the future enterprise value of
Desktop Metal, which can then be discounted to arrive at a present value for
Desktop Metal. This results in a favorable comparison to Desktop Metal’s
$1.8 billion total enterprise value implied by the transaction, even when applying a
conservative discount rate assumption.
The benchmarking analysis considered by the Trine Board was broken down into
three distinct groups of public companies, and can be summarized as follows:
Advanced Manufacturing: These selected companies sell products and services
into additive manufacturing end markets. These companies face similar macro
trends driven by end-user demand and operation activity. These companies
generally are expected to have comparable gross margin and EBITDA margin
profiles in 2021 as Desktop Metal in 2024E and 2025E, but lower rates of revenue
growth.
Technology-Enabled Industrial: These selected companies, while providing
different products and services from Desktop Metal, share similar characteristics in
terms of recurring and re-occurring revenue streams, high rates of revenue growth
and comparable gross margin and EBITDA margin profiles.
Legacy Additive Manufacturing: These selected companies sell additive
manufacturing products and services based on legacy technologies, such as fused
deposition modeling, fused filament fabrication, stereolithography, selective laser
sintering, direct metal printing, multijet printing, and inkjet-based 3D printers using
a range of materials including plastic, nylon, metal, composite, elastomeric, wax,
thermoplastics, acrylic-based photopolymers, and stereolithography resins. The
current commercial products sold by these companies have materially lower
throughput, slower speeds, and are not focused on the mass production of end-use
parts. While these companies sell products and services into the current additive
manufacturing market, they generally are expected to have materially lower
revenue growth rates, gross margins, and EBITDA margins profiles as compared
to Desktop Metal.
The estimated 2019A-2021E revenue growth rate, estimated 2021E implied gross
margin, and estimated 2021E implied EBITDA margin for the Publicly Traded
Benchmark Companies are summarized in the table below. The Trine Board
considered publicly available consensus research analysts’ estimates and other
publicly available information as of August 25, 2020. In addition, all estimates were
calendarized to December year-ends.



                                          7
            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 8 of 15



                                                            2019A–2021E           2021E            2021E
                                                              Revenue             Gross           EBITDA
                                                               CAGR               Margin          Margin
        Advanced Manufacturing
        Materialise, NV                                                     5%             53 %            13 %
        Proto Labs, Inc.                                                    1%             51 %            25 %

        Average                                                             3%             52 %            19 %




        Technology-Enabled Industrial
        Autodesk, Inc.                                                     16 %         94 %               36 %
        Axon Enterprise, Inc.                                              16 %         61 %               18 %
        Universal Display Corporation                                      15 %         76 %               49 %
        PTC, Inc.                                                          12 %         76 %               32 %
        Cognex Corporation                                                  7%          75 %               30 %
        Renishaw plc                                                        3%         NA                  25 %
        AMETEK, Inc.                                                       –3 %         35 %               29 %

        Average                                                             9%             69 %            31 %




        Legacy Additive Manufacturing
        Stratasys Ltd.                                                     –7 %            49 %             9%




        3D Systems Corporation                                            –10 %            43 %            11 %




        Average                                                            –9 %            46 %            10 %




        In addition, the Trine Board compared the estimated compound annual growth rate,
        for 2019 to 2021 and for 2019 to 2025 revenue, and implied margins of 2024 and
        2025 gross profit and EBITDA for Desktop Metal to the average of the compound
        annual growth rate, for 2019 to 2021 revenue, and implied margins of 2021 gross
        profit and EBITDA for metrics for the Advanced Manufacturing, Technology-
        Enabled Industrial, and Legacy Additive Manufacturing companies. The summary
        of this comparison is as follows:
                                         Revenue CAGR                 Gross Margin                EBITDA Margin
                                        Time                         Time                         Time
                                        Period          %            Period        %              Period       %
Advanced Manufacturing
  Average                               2019A–2021E          3%           2021E      52 %          2021E          19 %
Technology-Enabled Industrial
  Average                               2019A–2021E          9%           2021E      69 %          2021E          31 %
Legacy Additive Manufacturing           2019A–2021E         –9 %          2021E      46 %          2021E          10 %



                                                        8
            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 9 of 15



  Average
Desktop Metal                          2019A–2021E          71 %           2024E    53 %       2024E          23 %
Desktop Metal                          2019A–2025E          87 %           2025E    54 %       2025E          28 %

        The Trine Board concluded that Desktop Metal’s estimated compound annual
        growth rate, for estimated 2019 to 2021 revenue and 2019 to 2025, and implied
        margins, of 2024 and 2025 gross profit and EBITDA, were similar to or above the
        comparable companies’ benchmarks. Specifically, the Desktop Metal metrics
        compare most closely to those of the Advance Manufacturing and Technology-
        Enabled Industrial companies.
        In addition, the Trine Board reviewed an analysis of the estimated total enterprise
        value/revenue and estimated total enterprise value/EBITDA of each of the
        categories of the Publicly Traded Benchmark Companies. These were estimates
        based on publicly available consensus research analysts’ estimates and other
        publicly available information as of August 25, 2020. In addition, all estimates were
        calendarized to December year-ends. In addition, all estimates were calendarized
        to December year ends.
                                                     TEV/CY’21 Revenue             TEV/CY’21 EBITDA
       Advanced Manufacturing
       Materialise, NV                                                    7.9x                        59.2x
       Proto Labs, Inc.                                                   7.4x                        30.1x

       Average                                                            7.7x                        44.6x




       Technology-Enabled Industrial
       Autodesk, Inc.                                                    12.9x                        35.4x
       Axon Enterprise, Inc.                                              6.8x                        37.6x
       Universal Display Corporation                                     14.8x                        30.0x
       PTC, Inc.                                                          6.9x                        21.8x
       Cognex Corporation                                                13.5x                        44.4x
       Renishaw plc                                                       5.7x                        23.2x
       AMETEK, Inc.                                                       5.2x                        17.8x

       Average                                                            9.4x                        30.0x




       Legacy Additive Manufacturing
       Stratasys Ltd.                                                     0.9x                        10.1x




       3D Systems Corporation                                             1.3x                        12.0x




       Average                                                            1.1x                        11.1x




                                                        9
           Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 10 of 15




        The Trine Board compared the total enterprise value/estimated revenue and
        estimated EBITDA in 2024 and 2025 for Desktop Metal to the average total
        enterprise value/estimated 2021 revenue and average total enterprise
        value/estimated 2021 EBITDA for the Advance Manufacturing, Technology-
        Enabled Industrial, and Legacy Additive Manufacturing companies. The summary
        of this comparison is as follows:
                                                            TEV/Revenue                TEV/EBITDA
                                                       Time                       Time
                                                       Period        Multiple     Period        Multiple
Advanced Manufacturing Average                           2021E             7.7x     2021E            44.6x
Technology-Enabled Industrial Average                    2021E             9.4x     2021E            30.0x
Legacy Additive Manufacturing Average                    2021E             1.1x     2021E            11.1x
Desktop Metal                                            2024E             3.1x     2024E            13.7x
Desktop Metal                                            2025E             1.9x     2025E             6.8x

        Using the aforementioned benchmarking data in conjunction with the total
        enterprise value/estimated revenue and Desktop Metal’s financial forecast, the
        Trine Board utilized a discounted future enterprise value methodology to
        contextualize the total enterprise value implied by the Business Combination. A
        range of future total enterprise value/revenue multiples of 6.0x–10.0x were applied
        to Desktop Metal’s 2025 estimated revenue, and discounted by 4.75 years to
        September 30, 2020 using a mid-year convention and a 20% discount rate. The
        implied discounted value range of $3.9–$2.4 billion was compared to the
        $1.8 billion total enterprise value, which implies a 54% to 23% discount for the
        transaction value of the Business Combination. This information allowed the Trine
        Board to determine that the terms of the Business Combination were fair to and in
        the best interests of Trine and its shareholders.
Amended Registration Statement at 193-95; Letter at ¶¶ 7-8.

        30.      However, the Amended Registration Statement, as well as the Prospectus filed on

November 10, 2020, continue to omit material information regarding the Proposed Transaction.

        31.      With respect to Desktop Metal’s financial projections, the Prospectus fails to

disclose: (i) all line items used to calculate adjusted EBITDA; (ii) projected income/loss; and (iii)

projected cash flows.

        32.      The Prospectus fails to disclose Trine’s financial projections.

        33.      The Prospectus fails to disclose who performed the benchmarking analysis of

Desktop Metal to existing publicly traded companies in analogous markets and the discounted



                                                  10
          Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 11 of 15




future enterprise valuation analysis.

       34.     The Prospectus fails to disclose the financial analyses performed by the Company’s

financial advisor, BTIG, LLC (“BTIG”), as well as Trine’s sole private placement agent and

Desktop Metal’s financial advisor, Credit Suisse Securities (USA) LLC (“CS”), in connection with

the Proposed Transaction.

       35.     The Prospectus fails to disclose the terms of BTIG’s and CS’s engagements,

including: (i) the amount of compensation BTIG and CS have received or will receive in

connection with their engagements; (ii) the amount of BTIG’s and CS’s compensation that is

contingent upon the consummation of the Proposed Transaction; (iii) whether BTIG and CS have

performed past services for any parties to the Merger Agreement or their affiliates; (iv) the timing

and nature of such services; and (v) the amount of compensation received by BTIG and CS for

providing such services.

       36.     The Prospectus provides that “[t]he Company may pay HPS Investment

Partners, LLC (“HPS”) or the HPS Funds, entities affiliated with one of the Company’s directors,

fees in connection with potentially providing financing or other investments in connection with

the Initial Business Combination.” However, the Prospectus fails to disclose: (i) the role HPS

played in the process leading up to the execution of the Merger Agreement; (ii) whether HPS

provided “financing or other investments in connection with the” Proposed Transaction; (iii) the

amount of fees HPS has received or will receive in connection therewith; and (iv) HPS’s

relationship with Desktop Metal or its affiliates.

       37.     The omission of the above-referenced material information renders the Prospectus

false and misleading.




                                                 11
          Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 12 of 15




       38.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Trine

       39.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       40.     The Individual Defendants disseminated the false and misleading Prospectus,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Trine is liable as the issuer of

these statements.

       41.     The Prospectus was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Prospectus.

       42.     The Individual Defendants were at least negligent in filing the Prospectus with

these materially false and misleading statements.

       43.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder will consider them important in deciding how to vote on the

Proposed Transaction. In addition, a reasonable investor will view a full and accurate disclosure

as significantly altering the total mix of information made available in the Prospectus and in other

information reasonably available to stockholders.

       44.     The Prospectus is an essential link in causing plaintiff to approve the Proposed

Transaction.




                                                 12
          Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 13 of 15




       45.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       46.     Because of the false and misleading statements in the Prospectus, plaintiff is

threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                     Against the Individual Defendants and Desktop Metal

       47.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       48.     The Individual Defendants and Desktop Metal acted as controlling persons of Trine

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Trine and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Prospectus, they had

the power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       49.     Each of the Individual Defendants and Desktop Metal was provided with or had

unlimited access to copies of the Prospectus alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       50.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Prospectus contains the unanimous recommendation of the




                                                  13
            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 14 of 15




Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Prospectus.

       51.      Desktop Metal also had supervisory control over the composition of the Prospectus

and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Prospectus.

       52.      By virtue of the foregoing, the Individual Defendants and Desktop Metal violated

Section 20(a) of the 1934 Act.

       53.      As set forth above, the Individual Defendants and Desktop Metal had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to disseminate a Prospectus that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;




                                                14
            Case 1:20-cv-10137-UA Document 1 Filed 12/02/20 Page 15 of 15




       D.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: December 2, 2020                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Timothy J. MacFall
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   15
